PER CURIAM.
The issues raised on this appeal involve the application of the general venue provisions of 28 U.S.C. § 1391(c) to suits brought under the Jones Act, 46 U.S.C. § 688. This court has heretofore considered this question and decided that the general venue provisions do not apply to such suits. Leith v. Oil Transport Co., Inc., 321 F.2d 591 (C.A.3, 1963). A panel cannot overrule a prior decision of this court rendered by another panel. This must be done by the court en banc.
The judgment of the district court will be affirmed.